 


109 HR 4329 IH: Davis-Bacon Enforcement Act of 2005
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4329 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Davis-Bacon Act to provide that a contractor under that Act who has repeated violations of the Act shall have its contract with the United States canceled and to require the disclosure under freedom of information provisions of Federal law of certain payroll information under contracts subject to the Davis-Bacon Act. 
 
 
1.Short titleThis Act may be cited as the Davis-Bacon Enforcement Act of 2005. 
2.Repeated violationsSection 3144 of title 40, United States Code, is amended by adding at the end the following: 
 
(c)If the Secretary determines that a contractor under a contract with the United States has engaged in a pattern of violations of this Act, the Secretary shall cancel such contract and establish that such contractor is ineligible to receive a contract with the United States for a 10-year period designated by the Secretary, unless the contractor is able to show the Secretary that such violations were not intentional but were the result of simple and unsystematic errors.. 
3.Disclosure of information 
(a)General RuleSection 552(a) of title 5, United States Code, is amended by adding at the end the following: 
 
(7)The names and addresses of employees in payroll records established under a contract which is subject to subchapter IV of subtitle II of title 40, United States Code, shall be made available, notwithstanding subsection (b)(6), for inspection in connection with an audit to determine compliance with such Act.. 
(b)ConstructionSection 552(a) of title 5, United States Code, shall not be construed to prevent or prohibit the disclosure required by section 552(a)(7) of title 5, United States Code, as added by the amendment made by subsection (a). 
 
